 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TYRONE C. ELEBY,                                   No. 2:18-cv-3026 DB P
12                        Plaintiff,
13           v.                                          ORDER
14    M. VOONG, et al.,
15                        Defendant.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983 together with a California Superior Court “Request to Waive Additional Court

19   Fees” form. (ECF Nos. 1, 3). To the extent plaintiff intends to request in forma pauperis status

20   with the filing of the latter, plaintiff has not submitted the request on a proper form. Therefore,

21   plaintiff’s request for leave to proceed in forma pauperis will be denied, and plaintiff will be

22   granted thirty days to submit a new request on a proper form.

23          Accordingly, IT IS HEREBY ORDERED that:

24          1. Plaintiff’s request for leave to proceed in forma pauperis (ECF No. 3) is DENIED

25   without prejudice;

26          2. The Clerk of the Court is directed to send plaintiff an Application to Proceed In Forma

27   Pauperis By a Prisoner for use in a civil rights action, and

28   ////
                                                        1
 1           3. Plaintiff shall submit, within thirty days from the date of this order, a properly

 2   completed application to proceed in forma pauperis on the form provided with this order.

 3   Plaintiff is cautioned that failure to comply with this order or seek an extension of time to do so

 4   may result in a recommendation that this action be dismissed without prejudice.

 5   Dated: November 28, 2018

 6

 7

 8

 9
     DLB:13
10   DB/ORDERS/ORDERS.PRISONER.CIVIL RIGHTS/eleb3026.3d


11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
